Citation Nr: 1309550	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  09-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 24 to April 11, 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in February 2013.  A transcript of the hearing is associated with the claims file.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  This virtual file contains additional records including VA treatment records and the February 2013 hearing transcript.


REMAND

In a September 2012 statement, the Veteran indicated that he was in receipt of Social Security Administration (SSA) disability benefits.  These Social Security Administration records have not been associated with the claims folder.  Because the Veteran requested that these records be obtained in conjunction with his claim of service connection, they may contain pertinent information.  VA's duty to assist requires that potentially relevant SSA records be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c).

Once these additional records are obtained, an addendum medical opinion that reflects consideration of this additional information should be sought.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision by SSA.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.   If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.  He should be given opportunity to submit the records.

2.  If additional records are obtained, refer the Veteran's claims folder with the newly received records to the September 2012 VA spine examiner or, if she is unavailable, to another suitably qualified VA examiner for the purpose of obtaining an addendum opinion in light of the additional evidence received. 

The examiner should clarify whether the newly received records would change any aspect of the previous opinion and explain why.

3.  After the above-requested development is completed, re-adjudicate the claim on appeal.  If the benefit sought is denied, provide the Veteran and his representative a supplemental statement of the case, with an appropriate period for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

